MEMORANDUM **
Felippe de Jesus Salmerón Sales, a native and citizen of Mexico, petitions for review of an order of the Board of Immigration Appeals (“BIA”) denying his third motion to reopen the BIA’s decision denying his application for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review the BIA’s denial of a motion to reopen for abuse of discretion, Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002), and we deny the petition.
The BIA did not abuse its discretion in denying Sales’s motion because he exceeded numerical and time limitations imposed by statute. See 8 U.S.C. §§ 1229a(c)(6)(A), 1229a(c)(6)(C)(i). Sales has not presented any evidence that the failure of any of his motions to reopen was the result of fraudulent actions by his non-lawyer representative. Cf. Rodriguez-Lariz, 282 F.3d at 1224-26 (holding that defective representation justified equitable tolling of numerical limit on motions to reopen).
To the extent that Sales contends that his due process rights were violated when his non-lawyer representative misled him into waiving his right to counsel at his original hearing, his contention fails because he demonstrates no prejudice. See id. at 1226.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.